     Case 3:20-cv-02501-CAB-AHG Document 23 Filed 08/10/21 PageID.152 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    CARLOS PEREZ,                                      Case No.: 20cv2501-CAB-AHG
12                                      Plaintiff,
                                                         ORDER REGARDING
13    v.                                                 DEFENDANTS’ MOTIONS TO
                                                         DISMISS FIRST AMENDED
14    SAN DIEGO COUNTY et al.,
                                                         COMPLAINT [Doc. No. 19]
15                                  Defendants.
16
17
18
19         Pending before this Court is the Motion to Dismiss First Amended Complaint, filed
20   by Defendants State of California, by and through the California Highway Patrol, Officer
21   J. Jalomo, and Sergeant Matheson. [Doc. No. 19.] For the reasons set forth below, the
22   motion is GRANTED IN PART AND DENIED IN PART.
23                                  PROCEDURAL HISTORY
24
           Plaintiff Carlos Peres, a non-prisoner, proceeding pro se, filed a complaint asserting
25
     various federal and state claims arising out of a traffic stop on October 25, 2020. [Doc.
26
     No. 1.] On March 5, 2021, Defendant County of San Diego (erroneously sued as San
27
     Diego County) filed a motion to dismiss Plaintiff’s Complaint. [Doc. No. 5.] On March
28

                                                     1
                                                                                20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 23 Filed 08/10/21 PageID.153 Page 2 of 7



 1   5, 2021, Defendants State of California, by and through the California Highway Patrol,
 2   Officer J. Jalomo, and Sergeant Matheson (hereinafter the “CHP Defendants”) filed a
 3   motion to dismiss. [Doc. No. 6.] On April 27, 2021, this Court issued an order granting
 4   in part and denying in part the motions to dismiss (the “April 27 Order”). [Doc. No. 15.]
 5   On May 24, 2021, Plaintiff filed a First Amended Complaint (“FAC”). [Doc. No. 16.]
 6         On June 3, 2021, Plaintiff and County of San Diego filed a joint motion to dismiss
 7   the County of San Diego with prejudice. [Doc. No. 17.] On June 3, 2021, the Court granted
 8   the motion to dismiss the County of San Diego.
 9         On June 7, 2021, the CHP Defendants filed a motion to dismiss the FAC. [Doc. No.
10   19.] On June 25, 2021, Plaintiff filed an opposition. [Doc. No. 20.] On July 6, 2021, CHP
11   Defendants filed a reply. [Doc. No. 22.]
12                    ALLEGATIONS OF FIRST AMENDED COMPLAINT
13         Plaintiff contends that he is a private American national, who was exercising his
14   constitutional right to travel in his vehicle on October 25, 2020 when he was pulled over
15   without probable cause of a crime by defendant Officer J. Jalomo of the California
16   Highway Patrol. [First Am. Compl., pp. 1-2, and 6; Doc. No. 16.] Mr. Perez asked for the
17   reason for the stop, and Officer Jalomo informed plaintiff that he had been pulled over for
18   speeding. [Id. at 2.] Mr. Perez alleges that Officer Jalomo used a confrontational tone and
19   body language when speaking to him and informing him that he was not free to go. [Id.]
20   Officer Jalomo requested Mr. Perez’s driver’s license and proof of insurance and issued a
21   ticket and informed Mr. Perez that if he did not sign the ticket, he would be arrested and
22   his property seized. [Id.]. Mr. Perez provided his identification under duress because
23   Officer Jalomo had a deadly weapon and was being hostile/aggressive. [Id. at 3.]
24         Officer Jalomo requested that Mr. Perez step out of his vehicle because it was
25   being impounded, and when he refused, Officer Jalomo called for backup. [Id.] An
26   unknown officer then arrived at Mr. Perez’s vehicle and opened the door with an intent to
27   forcefully remove Mr. Perez from his vehicle. [Id. at 4.] Mr. Perez then got out of his
28   vehicle so as not to be harmed by the officers. [Id.]

                                                   2
                                                                                20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 23 Filed 08/10/21 PageID.154 Page 3 of 7



 1          Officer Jalomo had Mr. Perez’s vehicle towed.1 [Id. at 4.] At an unspecified time,
 2   defendant Sergeant Matheson arrived on scene and was aware of the actions of the two
 3   officers but did nothing to remedy the officers’ actions or behavior. [Id.]
 4                                             DISCUSSION
 5          A. Rule 12(b)(1).
 6                 1. Legal Standard.
 7          A district court must dismiss an action if it lacks jurisdiction over the subject
 8   matter of the suit. Fed. R. Civ. P. 12(b)(1). A complaint should be dismissed under Rule
 9   12(b)(1) if there is no “case or controversy” within the meaning of that constitutional
10   term. Baker v. Carr, 369 U.S. 186, 198 (1962). For the federal court to have jurisdiction,
11   “a plaintiff must demonstrate standing separately for each form of relief sought.”
12   DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006), quoting Friends of the Earth,
13   Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 185 (1983). “A Rule 12(b)(1)
14   jurisdictional attack may be facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d
15   1035, 1039 (9th Cir. 2004). “In a facial attack, the challenger asserts that the allegations
16   contained in a complaint are insufficient on their face to invoke federal jurisdiction. By
17   contrast, in a factual attack, the challenger disputes the truth of the allegations that, by
18   themselves, would otherwise invoke federal jurisdiction.” Id.
19                 2. Analysis.
20          Defendants argue the FAC should be dismissed for lack of subject matter
21   jurisdiction because, pursuant to Rule 8(a)(2) of the Federal Rules of Civil, a complaint
22   must contain “a short and plain statement of the claim showing that the pleader is entitled
23   to relief.” [Doc. No. 19 at 10.] According to Defendants, Plaintiff has not sufficiently
24   alleged facts showing this Court has jurisdiction and, therefore, it should be dismissed
25   under Rule 41(b) of the Federal Rules of Civil Procedure. [Id.] Specifically, Defendants
26
27
     1
28    According to the Vehicle Report attached to the first amended complaint, the vehicle was being towed
     due to the driver’s license status being suspended. [Doc. No. 16 at 15.]

                                                       3
                                                                                         20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 23 Filed 08/10/21 PageID.155 Page 4 of 7



 1   argue that it is Plaintiff’s burden to allege that his claim is not precluded by various
 2   abstention doctrines. [Doc. No. 19 at 11-12.] However, some of those abstention
 3   doctrines are not jurisdictional. See e.g. Ohio Civil Rights Comm’n v. Dayton Christian
 4   Schools, Inc., 477 U.S. 619, 626 (1986)(Younger2 abstention is a doctrine of equitable
 5   restraint, not a jurisdictional limitation).
 6            Moreover, with regard to jurisdiction, Rule 8(a)(1) merely requires “a short and
 7   plain statement of the grounds for the court’s jurisdiction.” There is no requirement that
 8   the complaint “show” jurisdiction exists. See Phillips & Stevenson, RUTTER GROUP
 9   PRAC. GUIDE: FEDERAL CIV. PRO. BEFORE TRIAL (The Rutter Group 2021), ¶
10   9:77.14. See also Perry v. Merit Systems Protection Bd., 137 S. Ct. 1975, 1984
11   (2017)(“[A] nonfrivolous allegation of jurisdiction generally suffices to establish
12   jurisdiction upon initiation of a case.”).
13            Here, Plaintiff has alleged federal question jurisdiction pursuant to 28 U.S.C.
14   §1331, 1367 and 42 U.S.C. §1983. [Doc. No. 16 at ¶25.] This allegation is a sufficient
15   “short and plain statement of the grounds for jurisdiction” to satisfy Rule 8. Fed.R.Civ.P.
16   8(a)(1). Therefore, Defendants facial attack on jurisdiction is DENIED WITHOUT
17   PREJUDICE to being reasserted in a factual attack under an appropriate evidentiary
18   motion.
19            B. Rule 12(b)(6).
20                1. Legal Standard.
21            Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
22   defense that the complaint “fail[s] to state a claim upon which relief can be granted”—
23   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
24   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
25   Procedure 8(a)(2), which requires a “short and plain statement of the claim showing that
26   the pleader is entitled to relief.” Although Rule 8 “does not require ‘detailed factual
27
28   2
         Younger v. Harris, 401 U.S. 37, 49-53 (1971).

                                                         4
                                                                                   20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 23 Filed 08/10/21 PageID.156 Page 5 of 7



 1   allegations,’ . . . it [does] demand . . . more than an unadorned, the defendant-unlawfully-
 2   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
 3   Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
 4         “To survive a motion to dismiss, a complaint must contain sufficient factual
 5   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
 6   (quoting Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially
 7   plausible when the collective facts pled “allow . . . the court to draw the reasonable
 8   inference that the defendant is liable for the misconduct alleged.” Id. There must be
 9   “more than a sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely
10   consistent with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id.
11   (quoting Twombly, 550 U.S. at 557). The Court need not accept as true “legal
12   conclusions” contained in the complaint, id., or other “allegations that are merely
13   conclusory, unwarranted deductions of fact, or unreasonable inferences,” Daniels-Hall v.
14   Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).
15             2. Analysis.
16                a. CHP.
17         As this Court previously ruled in the April 27 Order, the complaint (and the FAC)
18   fails to state a claim against the CHP because it is a California state agency and is
19   therefore immune from suit under the Eleventh Amendment. [Doc. No. 15 at 5 (citations
20   omitted).] Therefore, the claims against the CHP are DISMISSED WITHOUT LEAVE
21   TO AMEND.
22                b. Individual Defendants in Official Capacity.
23         As this Court also previously ruled, the complaint (and the FAC) fails to state a
24   claim for damages under 42 U.S.C. §1983 against the individual CHP defendants in their
25   official capacities, because neither states nor state officials acting in their official
26   capacities are “persons” within the meaning of section 1983 when sued for damages.
27   [Doc. No. 15 at 5 (citations omitted)]. Therefore, the section 1983 damages claims
28   against any CHP officials acting in their official capacities are DISMISSED WITHOUT

                                                     5
                                                                                     20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 23 Filed 08/10/21 PageID.157 Page 6 of 7



 1   LEAVE TO AMEND.
 2                  c. Sargeant Matheson.
 3          The only allegations in the FAC against Sargeant Matheson are that as a
 4   supervisor, he was “then present” and was aware of the alleged unconstitutional actions
 5   of the officers but did nothing to remedy the officers’ actions and behavior. [Doc. No. 16
 6   at 8-9.] These vague and conclusory allegations against Sargeant Matheson are not
 7   sufficient to state a cause of action. Iqbal, 556 U.S. at 676-77. Therefore, the claim
 8   against Sargeant Matheson (Count III) is DISMISSED WITHOUT LEAVE TO
 9   AMEND.
10              3. Counts IV, V, VI.
11          Plaintiff added Counts IV, V, and VI to the FAC in violation of Federal Rules of
12   Civil Procedure 5(a)(2). The original complaint asserted causes of action for
13   unreasonable search and seizure, false arrest, failure to intervene, “state law claim
14   executive order D-78-89,” and unlawful trespass under both state and federal law. The
15   Court’s April 27 Order dismissed the state law claims without leave to amend, and gave
16   Plaintiff leave to amend the remaining claims only. [Doc. No. 15 at 6.] The FAC
17   includes three new claims, including a fifth amendment violation, deprivation of rights
18   under 18 U.S.C. § 2423, and intentional infliction of emotional distress4. The new claims
19   were added without leave of court or defendants’ written consent as required by Rule 15
20   of the Federal Rules of Civil Procedure. Therefore, Counts IV, V and VI are
21   DISMISSED WITHOUT LEAVE TO AMEND.
22                                               CONCLUSION
23          The motion to dismiss the FAC is granted in part and denied in part as set forth
24
25
     3
      This claim also fails because section 242 is a criminal statute that does not provide a private right of
26   action for civil liability. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980)(citations omitted).
27   4
      The Court declines to reach the issue of whether Plaintiff complied with the California Government
28   Claims Act. Therefore, the request for judicial notice [Doc. No. 19-1] is DENIED WITHOUT
     PREJUDICE.

                                                          6
                                                                                             20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 23 Filed 08/10/21 PageID.158 Page 7 of 7



 1   above. The remaining defendant, Officer J. Jalomo, shall answer the FAC, as amended
 2   by this Order, by August 31, 2021. Defendants CHP and Sergeant Matheson are
 3   HEREBY TERMINATED from the case.
 4         IT IS SO ORDERED.
 5   Dated: August 10, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
                                                                           20cv2501-CAB-AHG
